DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 has been considered by the examiner.

Drawings
The drawings received on 04/23/2021 are acceptable.

Allowable Subject Matter
Claims 1-18 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a switching converter including the limitation “a snubber circuit including snubber capacitors 

Claim 3 is allowed because the prior art of record fails to disclose or suggest a switching converter including the limitation “a snubber circuit including snubber capacitors respectively connecting mth ones, where 1≤m≤n-1, of connection points between the switches of the switch group and connection points between the diodes of the diode group from a connection point between the switch group and the diode group; and a controller configured or programmed to turn off a gate terminal of each of the switches in the switch group; wherein the controller is configured or programmed to detect voltages at the snubber capacitors, a voltage at the first 67capacitor, and a voltage at the second capacitor and adjusts a time at which a gate terminal of each of the switches is turned off based on the voltages at the snubber capacitor, the voltage at the first capacitor, and the voltage at the second capacitor“ in addition to other limitations recited therein.

Claim 13 is allowed because the prior art of record fails to disclose or suggest a switching converter including the limitation “a snubber circuit including snubber capacitors respectively connecting mth ones, where 1≤m≤n-1, of connection points between the switches of the first switch group and connection points between the switches of the second switch group from a connection point between the first switch group and the second switch group; a controller configured or programmed to turn off a gate terminal of each of the switches in the first and second switch groups; 2n-2 voltage-control variable capacitors respectively connected to a stage preceding the gate .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maki et al. (US 2021/04089430A1) discloses power conversion apparatus.
Ishikura (US 2021/0242768 A1) discloses a three level converter.
Mahdavikhah-Merbrabad et al. (US 2020/0244175 A1) disclose a merged voltage divider forward converter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838